Citation Nr: 9917907	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for disability of 
the left arm manifested by numbness, due to hospitalization 
and/or surgical treatment by the Department of Veterans 
Affairs (VA) in September 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1977.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal stems from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
RO&IC denied entitled to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
arm manifested by numbness due to hospitalization and/or 
surgical treatment by VA in September 1992.  The veteran 
filed a timely notice of disagreement (NOD) in May 1996.  A 
Statement of the case was issued to the veteran in May 1996.  
She filed a timely substantive appeal in June 1996.  

The Board notes that while a separate issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for pinched nerves causing back pain and carpal tunnel 
syndrome was denied by the RO&IC in December 1996 and a 
supplemental statement of the case on the matter was issued 
in March 1998, the appellant is not shown to have filed a 
timely NOD with the December 1996 denial.  As local 
representative included this issue in his June 1998 statement 
on behalf of the appellant, and testimony for the above 
benefit was provided at the May 1999 hearing before a travel 
Member of the Board sitting at the RO&IC in May 1999, it 
appears that the veteran is attempting to reopen her claim.  
Accordingly the issue of whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for pinched nerves causing back pain and carpal tunnel 
syndrome is referred to the RO&C for appropriate initial 
consideration and appropriate action.

At the May 1999 hearing the appellant submitted additional 
private medical records with written waiver of initial review 
by the RO&IC.  Accordingly, the Board may proceed in 
considering the issue on appeal without remanding the case to 
the RO&IC for initial review of the newly submitted medical 
evidence.  38 C.F.R. § 21.1304(c) (1998).


FINDING OF FACT

The claim of entitlement to compensation benefits under the 
provisions of 
38 U.S.C.A. § 1151 for disability of the left arm manifested 
by numbness due to hospitalization and/or surgical treatment 
by the Department of Veterans Affairs (VA) in September 1992 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 
38 U.S.C.A. § 1151 for disability of the left arm manifested 
by numbness due to hospitalization and/or surgical treatment 
by the Department of Veterans Affairs (VA) in September 1992 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1993 the veteran filed a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for disability of the left arm manifested by numbness 
due to hospitalization and/or surgical treatment by the 
Department of Veterans Affairs (VA) in September 1992.

VA hospital records for inpatient care from September 3, 1992 
to September 24, 1992, show that during the course of 
hospitalization the veteran had an infectious disease 
consultation for a left axillary node.  She signed a consent 
form for a biopsy of a lymph node for diagnosis and culture 
that was undertaken with no further problems specifically 
noted on the hospital summary.  The consent form contained a 
doctor's signature that he counseled the veteran as to the 
nature of the proposed procedure, attendant risks involved 
and expected results.  However, following the biopsy of her 
lymph node she was noted to have complained of some numbness 
in the area.  She was followed-up by surgery who felt she had 
no significant problem.  A well healing incision was noted.  
The biopsy report showed chronic lymphadenitis (clinically 
left axilla).  It was noted that the staff felt at times that 
she was manipulative. 

Numerous VA outpatient treatment records dating from 
approximately October 1992 through April 1993 are 
nonrevealing for any pertinent findings.

On a report of a VA neurologic examination in April 1993 it 
was noted as history that the veteran had had a lymph node 
biopsy in 1992.  She claimed that since that time she had 
been numb under her arm, in the area of the axilla where the 
surgical scar was, along with a pinching feeling in the 
paralumbar area.  A formal neurologic evaluation revealed a 
patch of numbness underneath the left arm extending up the 
dorsum of the arm.  The examiner opined that superficial 
nerves were cut during the course of the lymph node biopsy 
and that it was almost always the case during minor surgery 
when superficial nerves innervating skin are often cut.  The 
examiner noted trying to explain such fact to the veteran.  

Subsequently dated VA outpatient records show that in March 
1994, the veteran complained of left sided paresthesias 
associated with excision of left axillary lymph node.  An 
objective evaluation was characterized as benign.  The left 
axilla was without infection with scar closed over.  In June 
1994, she complained of left arm pain and requested a 
neurology opinion.  Assessment included left arm pain.  In 
June and August 1994, she complained of left arm pain.  

A private medical report dated in June 1998, from Scott 
Naftulin, D. O., noted that the veteran presented for 
electrodiagnostic evaluation.  The examiner noted seeing the 
veteran for right carpal tunnel syndrome, status post release 
with subsequent regional pain syndrome Type II.  It was noted 
that most recently she developed left hand numbness 
exacerbated at night and with activities such as driving.  
She was dispensed a left neutral splint.  She had occasional 
burning in the left upper trapezius.  electrodiagnostic 
results revealed left carpal tunnel syndrome-mild by 
electromyograph (EMG) and Type II complex regional pain 
syndrome, status post right carpal tunnel release.

In May 1999, the veteran attended a hearing before a travel 
Member of the Board sitting at the RO&IC.  She submitted 
additional medical evidence dated in June 1998 with waiver of 
initial review by the RO&IC.  She noted that prior to surgery 
in September 1992, she had no problems including numbness in 
the left arm.  She noted that she saw a doctor for swelling 
under the left arm.  He told her that in order to rule out 
cancer she would have to undergo a biopsy of one lymph node.  

The appellant reported that during the surgery the doctor 
decided he wanted a bigger lymph node and went deeper which 
caused him to sever nerves under his arm.  She noted that 
when she came out of the recovery room he told her of what he 
had done which angered her because he did not have her 
permission to perform the surgery ultimately performed.  She 
stated that prior to surgery she was told that a small 
incision would be made and only one lymph node would be 
taken.  It was termed a simple procedure with no risks 
involved.  She stated being told that the biopsy was needed 
to rule out cancer.  She was never told the biopsy would 
improve her lymphadenopathy.  

The appellant consented to the procedure because she felt it 
was a good thing to do.  She reported that the surgery ended 
up being over two hours.  She testified being told that five 
lymph nodes were taken and not the one lymph node for which 
she had given her consent.  She indicated that she had 
consented to superficial surgery for biopsy of a lymph node.  



The appellant stated that as a result she was incapacitated 
for a week.  She reported not having any feeling under the 
arm, around the back and down into her hand.  Later, during 
the week the feeling started to return to her back and hand. 


Criteria

Pursuant to 38 U.S.C.A. § 1151, VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment....VA's 
action is not the cause of the disability in those 
situations."

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The threshold question in all cases is whether the claimant 
has presented a well grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.

In this case, the determinative issue is medical causation.  
The veteran is competent to make assertions as to concrete 
facts within her own observation and recollection, that is, 
objective manifestations of her symptomatology.  Her 
assertions are not competent to prove that which would 
require specialized knowledge or training. Layno v. Brown, 6 
Vet. App. 465, 470(1994); Espiritu, 2 Vet. App. at 494-95. 

Specifically, the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

In the current case before the Board, the evidence shows that 
the veteran formally consented to and understood the need to 
undergo the left axilla lymph node biopsy performed by VA in 
September 1992, for the sole purpose of determining the 
nature and etiology of the swelling in that area including 
ruling out cancer.  She acknowledges that she was never told 
that the procedure would improve her lymphadenitis that was 
shown on biopsy.  The consent form contained a doctor's 
signature that he counseled the veteran as to the nature of 
the proposed procedure, attendant risks involved and expected 
results.  

Following the biopsy of her lymph node she was noted to have 
complained of some numbness in the area.  She was followed-up 
by surgery who felt she had no significant problem.  On a 
report of a VA neurologic examination in April 1993, the 
examiner opined that the veteran's patch of numbness 
underneath her left arm extending up the dorsum of the arm 
was due to superficial nerves cut during the course of the 
lymph node biopsy and it was almost always the case during 
minor surgery that superficial nerves innervating skin are 
often cut.  The examiner noted trying to explain such fact to 
the veteran.  

In other words, the related left arm numbness due to the 
minor surgery secondary to left axilla lymph node biopsy is 
coincidental with the VA hospitalization or medical or 
surgical treatment and the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Moreover, the biopsy of the left axillary lymph node was for 
diagnostic purposes only, and not for purposes of improving 
or treating her chronic lymphadenitis of the left axilla as 
later confirmed on biopsy.  

As such, the veteran's left arm numbness due to the left 
axilla lymph node biopsy of lymphadenitis of the left axilla 
in September 1992 is contemplated within the provisions of 38 
C.F.R. § 3.358(c)(3) that precluded compensation. 

Significantly, the Board notes that the report of a private 
electrodiagnostic evaluation in June 1998, is without any 
relevant findings pertaining to left arm numbness due to the 
left axilla lymph node biopsy in September 1992.  Rather, it 
pertains to the presence of carpal tunnel syndrome which was 
denied by the RO separately in an unappealed rating decision 
of December 1996.  

There is simply no competent medical evidence associating VA 
examination or treatment in September 1992 with a recognized 
disability for compensation purposes as defined under the 
provisions of 38 C.F.R. § 3.358(c)(3).  Consequently, the 
claim is not well grounded and VA is not required to carry 
the claim to full adjudication.  Tirpak, 2 Vet. App. at 611; 
Boeck v. Brown, 6 Vet. App. 14 (1993).

The contentions raised in the context of this appeal are not 
supported by the evidence of record, nor has any competent 
medical evidence in support of these allegations been 
offered.  As the veteran is a layperson, her contentions are 
not probative since they are not competent to provide an 
opinion on medical causation. See, King v. Brown, 5 Vet. App. 
19, 21 (1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The opinion of qualified 
medical personnel is required to establish medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  




The Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, he has not 
submitted any evidence that could plausibly establish that 
those incidents caused his current left knee and spine 
disabilities. Absent such evidence of a causal relationship, 
the veteran has not submitted evidence of a well grounded 
claim, as a matter of law, for § 1151 benefits for those 
disabilities.  Id. at 496.

As the Board finds that the veteran has not met the initial 
burden of submitting a well grounded claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for disability of the left arm manifested by numbness 
due to hospitalization and/or surgical treatment by the VA in 
September 1992; the appeal must be denied.  No duty to assist 
the appellant in this claim has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).





It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the 
RO&IC decision was on the merits.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board further finds that the RO&IC has advised the 
veteran of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained that would well ground her claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1997), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim. 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).  The 
Court's holdings on the issue of VA's duty to assist in 
connection with the well grounded claim determination are 
quite clear.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5 (1998).

The Board has determined, therefor, that, in the absence of a 
well grounded claim for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the left arm manifested by numbness 
due to hospitalization and/or surgical treatment by the VA in 
September 1992, VA has no duty to further assist the veteran 
in developing his case.  Absent a well grounded claim, the 
appeal must be denied.

As the appellant's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
arm manifested by numbness, due to hospitalization and/or 
surgical treatment by VA in 1992, the doctrine of reasonable 
doubt has no application to her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the left arm manifested 
by numbness due to hospitalization and/or surgical treatment 
by VA in September 1992, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

